I respectfully dissent from the opinion of the majority since I believe the words used by the General Assembly when it amended R.C. 4123.515 must be given their plain meaning. By using the phrase "[i]f the claim is subsequently denied," the General Assembly intended that any subsequent denial of an allowed claim would result in the employer being reimbursed from the Surplus Fund for the amount of temporary total compensation paid to a claimant. If the General Assembly had intended the result created by the majority, it would have used such terms as "final denial" or "ultimate denial." I would therefore grant the writ.